United States Court of Appeals
                     For the First Circuit


No. 20-1378

                        MAISHA EMMANUEL,

                      Plaintiff, Appellant,

                               v.

                    HANDY TECHNOLOGIES, INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Barron,
                        Circuit Judges.


     Shannon E. Liss-Riordan, with whom Matthew Thomson, Michelle
Cassorla, and Lichten & Liss-Riordan, P.C. were on brief, for
appellant.
     Michael Mankes, with whom Jennifer M. Duke and Littler
Mendelson P.C. were on brief, for appellee.


                         March 22, 2021
             BARRON, Circuit Judge.         This appeal concerns Maisha

Emmanuel's     2015   putative     class    action    in   the   District   of

Massachusetts against Handy Technologies, Inc. ("Handy"), which is

the operator of an online platform that enables users to retain

the services of house cleaners and other providers of at-home

services. The suit claims that Emmanuel and others in the putative

class qualified as employees of Handy under both the Fair Labor

Standards Act of 1938 ("FLSA"), 29 U.S.C. §§ 201-219, and Mass.

Gen. Laws ch. 149, § 148B.         The suit further claims, among other

things, that, in consequence, Handy failed to pay them the minimum

wage to which they were entitled under those measures for the work

that they were retained to provide through Handy's online platform.

             Handy moved to dismiss the suit and to compel individual

arbitration pursuant to Federal Rule of Civil Procedure 12(b)(1)

and 9 U.S.C. §§ 3, 4.            Handy premised the motion on certain

provisions    that    were   set   forth   in   an   online   contract   ("the

Agreement") that it claimed to have entered into with Emmanuel.

The District Court granted that motion, and Emmanuel now appeals.

We affirm.

                                      I.

             Emmanuel had worked as a nanny and house cleaner for a

number of years before, in May 2015, she learned about Handy

through indeed.com, a job posting website. She thereafter accessed




                                    - 2 -
Handy's website and completed a form on it titled, "Home Cleaner

Application."

            To complete the online application form, Emmanuel was

required     to   provide   personal     information;   describe   her

availability and past work experience; recount how she learned

about Handy; indicate whether she had access to a smartphone, the

Internet, a car, and a bank account; and attest to her ability to

work legally in the United States.      Once the online form had been

completed, the Handy website required Emmanuel to click a checkbox

next to the words "I agree to Handy's Terms of Use" before she

could proceed to the next page.        That page then contained a box

labeled "Submit Application."

            The words "Terms of Use" were in blue font and were a

hyperlink to a page with text appearing under those same words.

The text set forth various terms, including a mandatory arbitration

clause that was visible if one scrolled through the text on the

screen.

            Shortly after Emmanuel submitted the completed online

application form through the Handy website, a Handy representative

contacted her regarding an interview, which was conducted over the

phone.     She then attended an orientation session for Handy that

was held in Boston, Massachusetts.      At some point thereafter, she

was also required by Handy as part of the application process to

complete a background check.


                                - 3 -
           Handy    then   provided      Emmanuel   with   a    personal

identification number ("PIN") to access its app, which would enable

her to connect with Handy customers who were seeking to retain

house cleaners through the company's online platform.          On May 14,

2015, Emmanuel used her smartphone to access that app with that

PIN.

           Upon opening the app, Emmanuel encountered a screen that

she was required to review prior to proceeding to access further

information on the app.    The screen contained the following text:1

           To continue, please confirm that you understand the
           following:

           •   I understand and acknowledge that I am a self-
               employed contractor and not a Handy employee.
           •   I specifically desire and intend to operate as
               an independent contractor.
           •   I understand that I am responsible for all costs
               and expenses associated with operating as an
               independent contractor, including with respect
               to tools, insurance, materials, supplies and
               personnel.
           •   I understand and agree that, if at any time, I
               believe that my relationship with Handy is
               something other than an independent contractor,
               I agree to immediately notify Handy of this view.
           •   I understand that the Handy Service Professional
               Agreement has changed and that I need to
               carefully read the updated agreement on the
               following screen before agreeing to the new
               terms.

       It is not clear from the record how much of the text was
       1

visible to Emmanuel, given the specifics of her smartphone, without
scrolling, but she makes no argument that this uncertainty bears
on the issues before us.


                                 - 4 -
             To proceed beyond that screen, Emmanuel was required to

click a blue button that read "Confirm" and that was placed below

the bullet points.       The only other button that she could have

selected was a gray button reading "Click here to return to portal

home and see the newest jobs."

             Selecting the latter button would have refreshed the

screen and displayed the bullet points again.       Emmanuel selected

"Confirm."

             Emmanuel was then presented with a second screen.     The

top of that screen read:     "To continue, please accept the revised

Independent Contractor Agreement."       Those words were followed by

the   title     "HANDY   TECHNOLOGIES,   INC.   SERVICE   PROFESSIONAL

AGREEMENT" and the initial sentences of the Agreement, which began:

             This Service Professional Agreement . . . sets
             forth the terms and conditions whereby you, an
             independent service provider fully-licensed (to the
             extent required by applicable law) and qualified to
             provide   the   services   contemplated   by   this
             Agreement . . ., agree to provide certain services
             (as described on Schedule 1) to third parties that
             may, from time to time, be referred to you via the
             web-based    platform   of   Handy    Technologies,
             Inc. . . . .    BY USING THE HANDY PLATFORM (AS
             DEFINED BELOW), YOU ARE AGREEING TO BE BOUND BY THE
             TERMS OF THIS SERVICE PROFESSIONAL AGREEMENT. IF
             YOU DO NOT AGREE TO THE TERMS OF THIS SERVICE
             PROFESSIONAL AGREEMENT, DO . . . .

             The visible text on this screen ended mid-sentence,

after the word "DO," and a fraction of the text in the following




                                 - 5 -
line was visible prior to scrolling.2       There was no scroll bar in

the interface but a user could read the Agreement in its entirety

by scrolling with the aid of the touch screen.

           Regardless of whether a user scrolled through the terms

of the Agreement, a blue button labeled "Accept" was located at

the bottom of the screen, partially obscuring the Agreement's text.

The alternative to selecting "Accept" once more was to click a

gray button, which again was labeled "Click here to return to

portal home and see the newest jobs."      Doing so would simply result

in the same screen being refreshed.

           Emmanuel testified that she did not scroll through the

terms of the Agreement on the day that she downloaded the app.

Had she done so, she would have found, at section twelve out of

fifteen, a provision entitled "DISPUTE RESOLUTION; GOVERNING LAW."

           The   second   paragraph   of   that   section   provided   as

follows:

           Mandatory and Exclusive Arbitration.      Handy and
           Service Professional mutually agree to resolve any
           disputes between them exclusively through final and
           binding arbitration instead of filing a lawsuit in
           court. This arbitration agreement is governed by
           the Federal Arbitration Act . . . and shall apply,
           including but not limited to, to any and all claims
           arising out of or relating to this Agreement, the
           Service   Professional's   classification    as  an
           independent contractor, Service Professional's

     2 Here, too, the record is not clear as to whether the text
on Emmanuel's phone screen displayed differently than the
screenshots that are in the record, but she has not argued that
her display differed in any meaningful way.


                                 - 6 -
          provision of Services under this Agreement, the
          payments received by Service Professional for
          providing Services, the termination of this
          Agreement, and all other aspects of the Service
          Professional's relationship with Handy, past or
          present, whether arising under federal, state or
          local statutory and/or common law.3

          Instead of reviewing that language, Emmanuel pressed the

button on the screen labeled "Accept."     Doing so enabled her to

use the app to sign up to perform jobs solicited by residential

customers of Handy.   Emmanuel performed between ten and twenty

jobs for Handy customers in May 2015 using the app.

          At the end of that month, however, Emmanuel stopped

taking jobs through Handy.    Per her later explanation, she decided

to do so because she "had an issue with non-payment of a couple of

jobs that [she] completed."

          Nonetheless, in early June 2015, Emmanuel did log in to

the Handy app one more time.        She did so to obtain personal

information in order to "keep records of [the] ongoing situation

of . . . not being paid for the jobs that [she had] done with

Handy."

          Before Emmanuel could review that information when she

logged in to the app on that occasion, she was presented with a


     3 The text of this provision is similar but not identical to
the provision concerning arbitration that we have referred to
earlier and that was set forth under the heading "Terms of Use" on
the Handy website.   Emmanuel makes no argument that any of the
differences between the two provisions is material to any issue
before us.


                                - 7 -
screen that indicated that the terms of the Agreement had changed.

She   was   once   again   required   to    click    "Accept"   on   a   screen

displaying the initial terms of the Agreement before proceeding to

retrieve her records.      She did so.     That iteration of the Agreement

likewise contained a mandatory arbitration provision.

            On July 7, 2015, Emmanuel filed a complaint in the U.S.

District Court for the District of Massachusetts.                She brought

suit "on behalf of individuals who have worked for Handy . . . as

cleaners anywhere in the United States (other than California)."

            Emmanuel   alleged    that     Handy    had   misclassified     the

putative class members as independent contractors rather than

employees and had therefore violated the FLSA, see 29 U.S.C. § 206,

and Mass. Gen. Laws ch. 151, § 1, by failing to pay them the

minimum wage required by each statute.              She also contended that

Handy had violated Mass. Gen. Laws ch. 149, § 148, by requiring

the putative class members to bear the costs of their own cleaning

supplies.

            Handy moved to dismiss and compel arbitration on August

10, 2015 pursuant to Federal Rule of Civil Procedure 12(b)(1) and

9 U.S.C. §§ 3, 4.          The company argued that Massachusetts law

applied and that, under it, Emmanuel was bound by the Agreement,

which Handy contended requires arbitration of the claims at issue

and bars her from bringing a class or collective action.                  Handy

asserted that Emmanuel had entered into the Agreement with the


                                   - 8 -
company in three different instances -- when she completed the

original online application, when she downloaded the mobile app,

and when she logged in to the website to obtain her personal

records.4

            Emmanuel opposed the motion on a number of grounds.

Among them were that, under Massachusetts law, she had not entered

into the Agreement and that, even if she had, the Agreement could

not be enforced to compel arbitration due to the doctrine of

unconscionability.

            The District Court held a one-day bench trial on February

10, 2020.    The District Court first found that, although Emmanuel

did not originally recall doing so, she had clicked the checkbox

next to the words "I agree to Handy's Terms of Use" when completing

the application in early May 2015; that she had clicked "Accept"

when presented with the Agreement on May 14, 2015, when she first

downloaded the app; and that she had again clicked "Accept" with

respect to the Agreement on June 5, 2015, when she reopened the

app to retrieve her personal information.    The District Court then

held that, under Massachusetts law, Emmanuel had, in each of those




     4 Although several versions of the Agreement were in place
during the times relevant to this case, Emmanuel has not asserted
that the versions differed in any material way. We will therefore
refer to "the Agreement" without differentiating between them.


                                - 9 -
three instances, entered into an agreement to arbitrate with Handy,

and to waive her right to bring a class claim.5

                  The District Court also rejected Emmanuel's argument

that, even if she had entered into the agreement with Handy to

arbitrate and to waive her class claim, the agreement was not

enforceable under the unconscionability doctrine.                  The District

Court explained that First Circuit precedent precluded her claim

that        the   arbitration   clause   itself     was   unconscionable,    see

Bekele v. Lyft, Inc., 918 F.3d 181, 187-89 (1st Cir. 2019), and

that the only other provision in the Agreement that she contended

was unconscionable was severable and thus did not provide a basis

for voiding the agreement to arbitrate itself.                The District Court

therefore         granted   Handy's   motion   to    compel    arbitration   and

dismissed Emmanuel's putative class action claim.                   Because the

District Court also concluded that the separate class action waiver

in the Agreement was likewise enforceable, it directed Emmanuel to

"submit her individual claims to arbitration."

                  Emmanuel filed a timely notice of appeal on March 30,

2020.       See Fed. R. App. P. 4(a)(1)(A); Fed. R. App. P. 26(a)(1)(C).

In the notice of appeal, Emmanuel challenges the District Court's

granting of the motion to compel arbitration as well as its order


       The District Court explained that it applied Massachusetts
        5

law "despite the contemplation of New York law" in the various
alleged contracts because both Emmanuel and Handy "appear[ed] to
agree" that was the proper course.


                                      - 10 -
of dismissal.      Her briefing to us addresses only the District

Court's enforcement of the arbitration provision and does not

challenge any aspect of the District Court's order with respect to

the class action waiver.    We thus focus solely on the challenge to

the District Court's ruling regarding the arbitration provision.

           We have jurisdiction under 28 U.S.C. § 1291.         We review

a district court's order granting a motion to dismiss and to compel

arbitration de novo.     Waithaka v. Amazon.com, Inc., 966 F.3d 10,

16 (1st Cir. 2020).

                                   II.

           Emmanuel first contends that the District Court erred in

ruling that, under Massachusetts law, she had entered into an

agreement to arbitrate.     She argues that the contract formation

issues in this case are for the court to decide rather than for

the   arbitrator   and   that   they   turn   on   the   requirements   of

Massachusetts contract law.      See First Options of Chi., Inc. v.

Kaplan, 514 U.S. 938, 944 (1995). Moreover, we decline to consider

Handy's argument to the contrary, because Handy failed to raise

that argument below.     See In re Curran, 855 F.3d 19, 27 n.4 (1st

Cir. 2017).

           After the parties submitted their briefing to us on

appeal addressing contract formation, the Massachusetts Supreme

Judicial Court ("the SJC") decided Kauders v. Uber Technologies,

Inc., 159 N.E.3d 1033 (Mass. 2021).       There, the SJC set forth the


                                 - 11 -
"proper       framework     for   analyzing    issues     of     online   contract

formation" under Massachusetts law.            Id. at 1049.

               In light of that development, we ordered supplemental

briefing from the parties about the import to this case of the

SJC's decision in Kauders.          See, e.g., Steinmetz v. Coyle & Caron,

Inc., 862 F.3d 128, 133 (1st Cir. 2017).              Having now reviewed the

supplemental briefs as well as Kauders itself, we conclude that

Kauders compels us to find that Emmanuel did form an arbitration

agreement with Handy and that, in consequence, there is no need

for us to certify the issue of contract formation to the SJC.                   See

Easthampton Sav. Bank v. City of Springfield, 736 F.3d 46, 51 (1st

Cir. 2013) (providing that certification is not appropriate "in

cases when 'the course the state court would take is reasonably

clear'" (alterations omitted) (quoting In re Engage, Inc., 544

F.3d 50, 53 (1st Cir. 2008))).6

                                        A.

               Kauders explained that for an online contract to have

been       formed   under   Massachusetts     law   the   user    of   the   online

interface must have been given "reasonable notice of the terms" of

the agreement and must have made a "reasonable manifestation of



       Emmanuel separately argued in her original briefs to this
       6

Court that the arbitration provision itself was not "reasonably
conspicuous" within the Agreement, but, in light of Kauders, which
does "not require that the [reasonable] notice be 'conspicuous,'"
159 N.E.3d at 1049 n.25, Emmanuel's argument fails.


                                      - 12 -
assent to those terms."           159 N.E.3d at 1049.      Kauders further

explained that the party seeking to enforce the contract bears the

burden of establishing that each of these requirements has been

met.   Id.

             The    "reasonable     notice"   requirement       is    plainly

satisfied, according to       Kauders, when a party to the online

contract has "actual notice" of its terms, such as would be the

case if that party had "reviewed" those terms or "must somehow

interact with the terms before agreeing to them."              Id.   But, the

SJC further explained in Kauders that, even absent actual notice,

the reasonable notice requirement may be met if "the totality of

the circumstances" indicate that the user of the online interface

was provided with such notice of the terms.          Id.

             Kauders describes the relevant factors to consider in

assessing whether such reasonable notice was provided in the

absence of actual notice.         It explains that these factors include

the "form of the contract" -- such as whether the "document

containing     or   presenting     terms . . .     appear[s]    to   be   [a]

contract."     Id. (citing Polonsky v. Union Fed. Sav. & Loan Ass'n,

138 N.E.2d 115, 117-18 (Mass. 1956)).

             Kauders noted that "contracting over [the] Internet is

different from paper transactions" and that "reasonable users of

[the] Internet may not understand that they are entering into a

contractual relationship."           Id. (citing    Sgouros v. TransUnion


                                    - 13 -
Corp., 817 F.3d 1029, 1035 (7th Cir. 2016)).             And, in accord with

that observation, Kauders explained that notice is more likely

reasonable     where   "the     nature,     including    the   size,   of   the

transaction" suggests a contract is being entered into, where "the

notice conveys the full scope of the terms and conditions," and

where the "interface . . . 'adequately communicate[s]' . . . the

terms . . . of the agreement."            Id. at 1049-50 (quoting Sgouros,

817 F.3d at 1034).     "Ultimately," the SJC explained, the question

of reasonable notice comes down to whether "the offeror [has]

reasonably notif[ied] the user that there are terms to which the

user will be bound and [has] give[n] the user the opportunity to

review those terms."        Id. at 1050.

             Finally, Kauders addressed what is required to find that

a party has manifested assent to the terms of an online agreement.

Id. at 1050-51. The SJC first explained that so-called "clickwrap"

agreements     --   where   a   user   is    "required    to   expressly    and

affirmatively manifest assent to an online agreement by clicking

or checking a box that states that the user agrees to the terms

and conditions" -- are "regularly enforced" and are the "clearest

manifestations of assent."         Id. at 1050.     Alternatively, the SJC

explained, in the absence of "such express agreement," the task is

"more difficult" and "courts must again carefully consider the

totality of the circumstances," including whether "the connection




                                    - 14 -
between the action taken and the terms is []clear" and whether

"the action taken . . . clearly signif[ies] assent." Id. at 1051.7

                                             B.

                  The   parties    address    the    import    under   Kauders   of

Emmanuel's having checked the box on the application on Handy's

website that asked if she "agree[d]" to the "Terms of Use."                       We

focus our analysis instead on a different action that she took but

that        the   parties   also   address    in    relation   to   Kauders:     her

subsequent selection of "Accept" on the screen containing the

initial sentences of the Agreement on the Handy app on May 14,

2015.        As we will explain, we conclude that, per Kauders, Emmanuel

had reasonable notice of the mandatory arbitration provision in

the Agreement that Handy seeks to enforce when she selected

"Accept" on that app at that time, such that -- setting aside for

the moment her separate contention regarding the doctrine of

unconscionability -- she was bound by it.

                  The "form" of the Agreement, Kauders, 159 N.E.3d at 1049,

clearly points in favor of the conclusion that Emmanuel had

reasonable notice that it contained terms to which she would be

bound when she selected "Accept" on the app on May 14, 2015.                     The

language that the Handy app displayed on the screen of Emmanuel's

smartphone prior to her selecting "Accept" at that time stated:


       This appeal does not implicate the assent issue Kauders
        7

addresses.


                                        - 15 -
"To continue, please accept the revised Independent Contractor

Agreement."      In addition, that screen displayed text that was

plainly a portion of the "Agreement" that she was being asked to

"[a]ccept."

             True, only a portion of the Agreement was automatically

visible prior to her selecting "Accept," and the term at issue

here concerning arbitration did not immediately appear on the

screen containing the "Accept" button.            It would have been visible

only by scrolling, and the app did not require Emmanuel to scroll

through the Agreement in its entirety prior to proceeding to the

next screen.

             Nonetheless, the screen displaying the portion of the

Agreement    that     was   plainly   visible     before    Emmanuel    selected

"Accept" made clear that additional text further specifying the

terms of the Agreement could be viewed by scrolling.              For example,

the visible text explicitly referred to later portions of the

Agreement that could not yet be seen, and the final visible

sentence was prematurely truncated in a manner that suggested that

additional     text    continued   below   what    was     revealed   initially.

Indeed,   we    note    that   Emmanuel    herself       acknowledged    in   her

deposition that she in fact did scroll through the full Agreement

at a later date.

             To the extent that Emmanuel means to argue that, as a

matter of law, she did not receive reasonable notice of the term


                                      - 16 -
of the Agreement that is at issue because the app did not require

her to scroll through its terms prior to selecting "Accept," that

contention is unpersuasive. Kauders did note, in finding no online

contract    to    have     been    formed    in    that   case,      that   the   online

interface at issue there "did not require the user to scroll

through the conditions or even select them," 159 N.E.3d at 1052

(emphasis added), and that it "allow[ed] the registration to be

completed without reviewing or even acknowledging the terms and

conditions," id. at 1054 (emphasis added).                      But, we do not read

either statement impliedly to suggest that a user must be required

to   scroll      through    the    full     text    of    an    agreement    prior   to

manifesting assent to it in order to be bound by terms visible

only   through       scrolling.             Otherwise,         the     references     to

"select[ing]" or "acknowledging" the terms in those statements by

the SJC would be unnecessary.                Nor does Emmanuel identify any

precedent     beyond       those    statements      that       would   indicate     that

Massachusetts law imposes such a requirement, and we are not aware

of any.     Cf. Meyer v. Uber Techs., Inc., 868 F.3d 66, 77-79 (2d

Cir. 2017) (applying California law and upholding an arbitration

provision in an online contract without finding that the interface

required the user to scroll through terms); RealPage, Inc. v. EPS,

Inc., 560 F. Supp. 2d 539, 545 (E.D. Tex. 2007) (applying Texas

law); Kilgallen v. Network Sols., Inc., 99 F. Supp. 2d 125, 129-

30 (D. Mass. 2000) (applying Virginia law); cf. also Penniman v.


                                       - 17 -
Hartshorn, 13 Mass. 87, 90-91 (1816) (upholding contract even

though location of signature might suggest party seeking to evade

enforcement     did     not    read   entire   document);     Mahoney v.     RBS

Citizens, N.A., 919 N.E.2d 717, 2010 WL 129808, at *2 n.5 (Mass.

App. Ct. 2010) (unpublished table decision) ("There is . . . no

requirement that every page of a contract be signed for it to be

enforceable against the signatory.").

            Emmanuel also cannot succeed in arguing that she was not

provided with "reasonable notice" of the arbitration provision

because she chose not to review it despite having had an adequate

opportunity to do so.          Kauders makes clear that a party may be

"bound by [the] terms of [a] contract regardless of whether [the]

party actually read [the] terms."              159 N.E.3d at 1049 (citing

Miller v. Cotter, 863 N.E.2d 537, 545 (Mass. 2007)).

            Insofar as Emmanuel contends that, per Kauders, she did

not   receive     reasonable     notice   of   the   mandatory      arbitration

provision   due    to    the   "nature"   or   the   "size"   of    the   online

"transaction" at issue, id. at 1049-50, we also cannot agree.                The

context of the "transaction" here is very different from the one

in Kauders, which concerned whether a passenger using a ride-

sharing service was bound by an online agreement.                  Id. at 1038-

39.

            There, in finding no agreement to have been formed, the

SJC held that a user who is "signing up via an app for ride


                                      - 18 -
services," id. at 1051, might "reasonably believe he or she is

simply signing up for a service without understanding that he or

she is entering into a significant contractual relationship," id.

at 1054.     But, Emmanuel did not simply download the app and open

it.   She     did   so   only    after    going   through   various   screening

processes    conducted    by     Handy,   including     completing    an   online

application, participating in a telephone interview, undergoing a

background check, and attending an in-person training session.

             Moreover, Emmanuel was able to download the Handy app

that set forth the Agreement only after receiving a PIN that Handy

provided to her after she completed those steps in the process of

applying to find jobs through the company.                    And, unlike the

situation in Kauders, where the online interface made it possible

for a user to sign up without seeing any terms at all and where

the app's design made it easy to overlook the fact that creating

an account would simultaneously bind the user to a contract, id.

at 1051-54, Emmanuel was explicitly required to "[a]ccept" an

agreement displayed in the app that informed her in its first

sentence that it contained terms that governed the services she

provided through Handy.

             Thus, we conclude that, under Kauders, Emmanuel did have

reasonable     notice    of     the   term   in   the    Agreement    concerning

arbitration that is at issue on appeal.                 Accordingly, we reject

her argument that the District Court erred in granting Handy's


                                      - 19 -
motion to dismiss and compel arbitration, because we conclude that,

contrary to her contention otherwise, she did enter into a contract

with Handy in which she agreed to arbitrate the state and federal

claims that she now brings.

                                    III.

             Emmanuel also contends that the District Court erred in

dismissing her suit because the term in the Agreement concerning

arbitration     cannot     be   enforced    due   to      the     doctrine   of

unconscionability.       Emmanuel premises her argument on the doctrine

of unconscionability under Massachusetts law.

             As a general matter, Massachusetts law requires a party

invoking     that   doctrine      to     establish        "both    substantive

unconscionability (that the terms are oppressive to one party) and

procedural unconscionability (that the circumstances surrounding

the formation of the contract show that the aggrieved party had no

meaningful choice and was subject to unfair surprise)." Machado v.

System4 LLC, 28 N.E.3d 401, 414 (Mass. 2015) (quoting Storie v.

Household Int'l, Inc., No. 03-40268-FDS, 2005 WL 3728718, at *9

(D. Mass. Sept. 22, 2005)).            Thus, Emmanuel must identify the

specific term or terms in the Agreement that are substantively

unconscionable.

             The only term in the Agreement that Emmanuel identifies

as   being    substantively     unconscionable       is     the    "unilateral




                                   - 20 -
modification clause" in the Agreement.8            That term purports to

permit Handy to modify the terms of the Agreement without notifying

Emmanuel or requiring her to accept the changes.

           But, "as a matter of substantive federal arbitration

law," unless the party seeking to invalidate the arbitration

agreement brings a "challenge . . . to the arbitration provision

itself, the issue of the contract's validity is considered by the

arbitrator in the first instance."      Buckeye Check Cashing, Inc. v.

Cardegna, 546 U.S. 440, 445-46 (2006).         "Another way to frame this

analysis   is   to   say . . .   that   'an    arbitration      provision   is

severable from the remainder of the contract.'"                 Farnsworth v.

Towboat Nantucket Sound, Inc., 790 F.3d 90, 97 (1st Cir. 2015)

(quoting Buckeye Check Cashing, 546 U.S. at 445).

           Thus,      because     the         "basis"      of     Emmanuel's

unconscionability challenge is not "directed specifically to the

agreement to arbitrate," Rent-a-Ctr., W., Inc. v. Jackson, 561

U.S. 63, 71 (2010), we may not address it.              After all, Emmanuel

does not argue that the arbitration provision in the Agreement has



     8  Emmanuel argued before the District Court that the
Agreement's requirement that workers pay significant fees to
arbitrate their claims was substantively unconscionable.       The
District Court rejected that argument in reliance on Bekele, 918
F.3d at 188-89, because here Handy has agreed to pay all of
Emmanuel's arbitration fees (as Lyft did there). As Emmanuel's
only contention in her opening brief is that the Bekele panel
erred, we do not address this argument. See AER Advisors, Inc. v.
Fidelity Brokerage Servs., LLC, 921 F.3d 282, 293 (1st Cir. 2019).


                                  - 21 -
been revised in a meaningful way since she entered into the

Agreement on May 14, 2015, such that the modification clause is

implicated in the dispute over whether her claim should be subject

to arbitration.   Nor does she contend that the unconscionability

of the modification clause so infects the Agreement that severing

that clause would effectively rewrite the bargained-for exchange

as to arbitration.   See Booker v. Robert Half Int'l, Inc., 413

F.3d 77, 84-85 (D.C. Cir. 2005).

          Accordingly,   because   Emmanuel's   unconscionability

contention is not a "challenge[] to the validity of the specific

agreement to resolve the dispute through arbitration" but instead

is a "challenge[] to the validity of an entire contract which

contains an arbitration clause," Farnsworth, 790 F.3d at 96, it

must be "considered by the arbitrator in the first instance," id.

at 97 (quoting Buckeye Check Cashing, 546 U.S. at 445-46).9   For

this reason, her unconscionability-based challenge to the ruling

below fails.




     9 Handy does also contend that the Agreement contains a
delegation clause and thus that the severability issue itself is
for the arbitrator. But, as Handy raises this issue for the first
time on appeal, we do not consider it. See In re Curran, 855 F.3d
at 27 n.4.


                              - 22 -
                              IV.

          For the reasons set forth above, we affirm the District

Court's order compelling arbitration and dismissing Emmanuel's

putative class complaint.




                             - 23 -